Mr. Justice PIERSON
delivered the opinion of the court.
This suit, familiarly known as the Whiteside case, was. brought by the State of Texas, and involves a large area of valuable oil lands in Pecos County, Texas. As originally filed by Attorney General R. L. Bobbitt it was primarily a boundary suit, and involved 42 surveys of land in Block 194, G. C. & S. F. Ry. Co., as well as large areas of surrounding land. It was filed shortly after the judgment of the trial court for the State in the case of Douglas Oil Co. et al. v. The State of Texas, commonly called the California case, and drawn upon the boundary theory of the State in that case. By the amended petition filed by Attorney General James V. Allred, upon which the case was tried’ the boundary theory was changed and the suit became an action of trespass to try title for the recovery by the State of the following numbered sections in said Block 194: 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 22, 23, 24, 25, 26, 27, 28,. 35, 37 and 38.
This amended petition omitted the eastern tier of boundary sections of Block 194 and dismissed from the case, among other defendants, Fred Turner, Jr. This left in the case two groups of defendants: one making the Yates contention that surveys in Block 194 should be given an excess west to east of 68 varas to the mile by projecting a meridian northward from the position asserted to be the southwest corner of survey 7, Block C-3, with which contention the State is in accord in this case; the other making the Douglas, Whiteside or Smith contention for an ad joinder of the lines of Block 194 with the River surveys on the east and Runnels County School Land on the north.
By cross action filed by the Douglas Oil Company against Yates, sections 31 and 33 of Block 194, lying in the eastern tier of its boundary sections, were brought into the case.
*373Upon trial of the case before the court without a jury, judgment was rendered that the State of Texas take nothing as to those sections sued for which had been patented, except as to the fixing of the boundaries; that the State take nothing as to those sections which had been awarded without mineral reservations; that the State recover all minerals in those sections sold with mineral reservations, subject to leases executed by the surface owners for themselves and as agents of the State, and without prejudice to the surface owners in their mineral rights under the Relinquishment Acts. The judgment then proceeds to fix the boundaries of the several sections involved in accordance with the theory advanced by the State in its Second Amended Original Petition and by the defendants constituting the Yates interests.
On the cross action of the Douglas Oil Company against I. G. Yates and I. G. and Annie Yates Estate, the Court awarded judgment for the latter on their pleas of limitations.
The Douglas Oil Company and those other defendants contending for ad joinder with the River Surveys, appealed to the Court of Civil Appeals, and since the question of the location of some of the same surveys was involved in the case of Fred Turner, Jr., v. Mrs. M. A. Smith et al., already before this Court, the Honorable Court of Civil Appeals for the Third Supreme Judicial District, after stating the four methods for locating on the ground Block 194 as contended for by the several litigants, has certified for our determination upon the whole record in the case, questions based on said methods, as follows:
“first method:
“This method gives effect to the ad joinder calls in field notes of Block 194 for the E. and N. lines of Block Z and for the lines of surveys in Block 12, but rejects all other ad joinder calls for senior surveys to the south, north and east of the sections in Block 194 lying east of Block Z. Under this method the boundary lines in issue are established by course and distance calls from the E. line of Block Z. This method was urged below in the California case by the State and the Turner interests, and is still contended for by the latter. It was adopted by the trial courts in the California and Smith-Turner cases.
“In this connection and in connection with the second and third methods it should be noted that the N. E. corner of Block Z is established in both cases by projection from the concededly established S. E. corner of Block Z (Perry Hill corner) and the N. E. corner of Section 33, Block Z (Canon corner). This lat*374ter corner was established by jury finding in the California case and by court finding in the Whiteside case. So located the E. line of Block Z has an excess of 30.2 varas per section. It is contended by appellees Reed et al. in the Whiteside case that Block Z was an office survey, that Canon corner was not proved an original corner, and that Block Z must be constructed by its field note calls from its established S. E. (Perry Hill) corner. The issue thus raised becomes material to each of the first three methods.
“SECOND method:
“This method differs only from the first in that it does not reject the ad joinder calls in Block 194 for Block 178 or of the latter for Blocks C-3 and C-4. It does reject the ad joinder calls of Blocks 178 and 194 for Block 1, and of Block 194 for Runnels County School Land. It establishes the S. E. corner of Section 7 Block C-3 at 7 miles plus 476 varas E. of Perry Hill corner, giving each of the intervening seven tiers of sections an excess width of 68 varas over field note calls, thus establishing the S. W. corner of Section 7, Block C-3 at 1968 varas west of its S. E. corner. From the thus established S. W. corner of Section 7, Block C-3, projected north and east lines of Sections 19, 22, 23 and 28, Block 194 are established, and each of the six tiers of surveys intervening between this line and the E. line of Block Z is given an excess width over call of 68 varas. The remaining involved sections (31, 33, and 35 to 38) are established by their course and distance calls except where the latter (distance) is modified by ad joinder calls to other established sections in Block 194 (See field notes of these sections in judgment at pages 661 to 663 of the transcript in the Whiteside case). This method was contended for by the State and adopted by the trial court in the Whiteside case, and is now urged by the State in its brief in this court.
“It should be noted in this connection that the Turner interests (not parties to the Whiteside case) reject the S. E. and S. W. corners of Section 7, Block C-3 as established in that case, contending that the evidence in that regard was not developed in the Whiteside case but that in the California case the location was discredited or disproved. If this method is adopted, the issues thus presented will become material.
“THIRD METHOD:
“This method (contended for by Douglas Oil Company) gives effect to all ad joinder calls in Blocks 194 and 178 for sursounding surveys, disregarding where essential to such adjoinder, course and distance calls. This method necessitates *375some equitable adjustment of the area involved among the affected sections in Blocks 194 and 178. A proposed such adjustment as to the Block 194 affected sections is presented in Douglas Oil Company’s map exhibit No. 95 in the Whiteside case. Should this method be adopted the proper basis of apportioning the affected area will become material.
“FOURTH METHOD:
“This method (contended for by appellees Reed et al. in the Whiteside case and in the alternative by Douglas Oil Company) disregards all adjoinder calls in Blocks 194 and 178 for . surrounding surveys, except the calls of Block 194 for Block 178, and establishes all of the survey lines in Blocks 178 and 194 by course and distance calls of intervening surveys from Pecos Springs corner. This method is exemplified in map exhibit No. 93 of Douglas Oil Company in the Whiteside case.
“For the reasons above outlined, we deem it advisable and our duty to certify for your decision the following questions:
“1. Which of the above four is the proper method to be applied in establishing the boundary lines of the involved surveys?
“2. If either of the first three is the proper method, is the N. E. corner of Block Z properly established from Canon corner?
“3. If the second is the proper method, is the S. W. corner of Section 7, Block C-3, properly established at the point fixed by the trial court in the Whiteside case; and if so did the trial court in that case adopt the proper method of fixing from that established point the boundaries of the involved surveys?
“4. If the third method is adopted, what is the proper method of establishing the boundaries of the involved surveys from the called adjoinder points and lines of surrounding surveys ?”
This case was submitted to this court along with the case of Douglas Oil Company et al. v. The State of Texas, No. 6339 (post 377), known as the California case, and the case of Fred Turner, Jr., v. Mrs. M. A. Smith et al., No. 5395 (ante 338). All of the propositions raised by the certified questions in this case have been considered and disposed of in these two cases.
On the basis of the holdings in the two cases referred to, we answer the first question that the “First Method” is the proper method to be applied in establishing the boundary lines of the involved surveys.
We answer the second question is the affirmative..
*376The answers given to these two questions render answers to the other questions unnecessary.
In answering the certified questions in this case we have purposely avoided expressing any opinion on issues other than those in volved in the questions certified.